Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 12 and 13 use “about” language.  About limitations have the potential to be indefinite, but the Examiner is interpreting the limitations in accordance with the specification from [0021] which sets forth how the term about is meant to be interpreted for the instant application.
The closest piece of prior art is Gerstler (US 10209009).  Gerstler sets forth the claimed invention for at least independent claims 1 and 16.  Gerstler is directed towards a heat exchanger and its pathways.  Fig 5 shows the nested lattice structure that is being claimed in the instant application.  Gerstler is co-owned by GE along with the instant application as set forth during the Examiner Interview summary form dated 21 December 2021, therefore Gerstler does not apply as prior art due to the 102(b)(2)(C) exception of common ownership.
The next closest piece of prior art is Robb (US 2006/0249875) which sets forth the lattice structure with a first and second outer passage with respective hollow interiors.  Robb does not set forth though the nested lattice of the second lattice structure and its first and second inner passages.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745